Citation Nr: 0509696	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  96-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, claimed as bursitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran has verified active military service from 
November 1964 to June 1975, and from March 1984 to July 1987, 
plus an approximately additional 7 years of unverified 
service. 

In November 1987, the RO denied the veteran's original claim 
for service connection for bursitis of the left shoulder. The 
RO provided notice of the decision, and of the veteran's 
appellate rights; the veteran did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 decision that found no new and 
material evidence to reopen a claim for service connection 
for a left shoulder disability (then characterized as 
bursitis).  The veteran filed a notice of disagreement (NOD) 
in July 1996, and the RO issued a statement of the case (SOC) 
in August 1997.  The veteran filed a substantive appeal in 
October 1997.  In November 1999, the Board found new and 
material evidence to reopen the veteran's claim but remanded 
the claim for service connection, on the merits, to the RO 
for additional development.

In January 2002, the RO issued a supplemental SOC (SSOC), 
reflecting the denial of the claim for service connection for 
bursitis of the left shoulder.  In May 2003, the Board 
undertook additional development of the claim pursuant to the 
provisions of 38 C.F.R. § 19.9 (2002).  Subsequently, the 
provisions of 38 C.F.R. § 19.9 (2002)-essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO-were held to be invalid.  Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Thus, in September 2003, the Board 
remanded the case to the RO for initial consideration of any 
recently developed evidence and further action.   

In January 2004, the RO issued another SSOC, reflecting the 
RO's continued denial of the claim for service connection for 
bursitis of the left shoulder.  In August 2004, the veteran 
testified during a hearing before the undersigned Veterans 
Law Judge at the RO; a transcript of that hearing is of 
record.  During the hearing, the veteran submitted additional 
evidence to the Board, waiving initial RO consideration of 
the evidence.  The Board accepts that evidence for inclusion 
in the record.  See 38 C.F.R. § 20.800 (2004).

As a final preliminary matter, the Board notes that the 
additional evidence submitted during the August 2004 hearing 
appears to raise a question of service connection for a right 
shoulder disability.  As that issue has not been adjudicated 
by the RO, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent and probative evidence establishes that the 
veteran currently has rotator cuff tendonitis of the left 
shoulder, with evidence of impingement. 

3.  The only competent opinions on the question of medical 
nexus have essentially ruled out a a relationship between the 
veteran's left shoulder rotator cuff tendonitis and service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the August 1997 SOC, as well as the January 2002 and 
January 2004 SSOC's, and the April 2001 letter, the RO 
notified the veteran of the legal criteria governing the 
claim, the evidence that has been considered in connection 
with the appeal, and the bases for the denial of the claim 
for service connection for bursitis of the left shoulder.  
The RO notified the veteran of the criteria for establishing 
service connection, , and for medical statements from 
treating physicians.  After each, the veteran and his 
representative were given the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's April 2001 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also invited the veteran to 
submit any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.

When the RO initially adjudicated the claim in June 1996, and 
again upon reopening the claim, pursuant to the Board's 
November 1999 remand, the VCAA was not then in effect.  
Following enactment of the VCAA, the RO issued to the veteran 
the April 2001 letter, notifying him of the VCAA duties to 
notify and assist, and soliciting information and evidence 
from the veteran.  The letter was provided to the veteran 
several months before the January 2002 SSOC and well before 
the January 2004 SSOC, and the RO afforded the veteran well 
over a one-year period for response to such a notice letter.  
See 38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the veteran has submitted 
copies of records reflecting treatment during the 1980's at 
the McClellan Air Force Base and at the Chanute Air Force 
Base, and the RO has obtained a medical opinion in connection 
with the issue on appeal.  The veteran also has been given 
opportunities to submit and/or identify evidence to support 
his claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal. 

II.  Factual Background

Service medical records at the time of the veteran's 
enlistment examination in October 1964 show normal upper 
extremities.  In October 1986, and again in March 1987, the 
veteran complained of left shoulder pain of several weeks' 
duration, which was worse when raising his arm overhead; 
motion was limited, secondary to pain.  The assessment was 
bursitis of the left shoulder.  

On a "Report of Medical History" completed by the veteran at 
the time of his retirement examination in March 1987, the 
veteran reported bursitis.  The examiner noted bilateral 
shoulder bursitis, diagnosed in 1982/1983, and having 
problems lately with the left shoulder.  The examiner also 
noted that the veteran was being treated with medication and 
with good results.  X-rays taken of the left shoulder at that 
time revealed no evidence of fracture, subluxation, bone or 
joint disease, or abnormal soft tissue calcification.

A March 1987 consultation report reflects complaints of 
intermittent bilateral shoulder pain for three to four years, 
and that the pain had not bothered the veteran within the 
past week.  No physical therapy was recommended.

A report of the September 1987 VA examination shows full 
range of motion of the veteran's upper extremities, with good 
strength.  No left shoulder disability was detected.

VA progress notes reflect that the veteran was treated for 
bilateral shoulder pain in November 1991.

During a January 1992 VA examination, the veteran complained 
of pain in his shoulders, mostly down his left arm.

VA progress notes, dated in March 1996, show that the veteran 
complained of bursitis in both shoulders of two-to-three 
months' duration, which was getting worse.

VA progress notes, dated in June 1999, show complaints of 
pain in both shoulders, worse at nighttime, described as an 
"on and off" problem.  The veteran indicated that the pain 
would happen for two days in a row, and then would not bother 
him for three weeks.  The VA physician diagnosed bursitis of 
both shoulders, and prescribed medication.

The veteran underwent a VA examination in April 2000.  He 
reported decreased mobility of his shoulders, with symptoms 
worse at night.  On examination, there was some supraspinatus 
tenderness in both shoulders.  The veteran had a little pull 
with maximum extremes of internal rotation.  He also had some 
posterior capsular tightness and pain.  There was a somewhat 
positive Hawkin's impingement sign on the left and negative 
on the right.  There was some crepitus, and on the left 
shoulder, intra-articular with both rotation and elevation.  
X-rays revealed no acute bony abnormalities of the left 
shoulder.  The VA examiner opined that it was more likely 
that the veteran probably had rotator cuff tendonitis, which 
had not been adequately treated.

The veteran underwent a VA examination in July 2000.  The 
veteran reported vague shoulder pain beginning in military 
service and not attributed to any particular activity.  He 
also reported that, over the previous  five years, he had had 
more problems particularly with overhead activities and 
lifting, and had increasing pain at night.  On examination, 
there was full range of motion of the left shoulder.  The 
veteran had pain only at the extremes of forward flexion and 
external rotation.  He had a positive Hawkin's impingement 
sign; he also had a positive cross arm abduction sign, as 
well as pain with resisted abduction.  An MRI scan of the 
veteran's left shoulder showed rotator cuff tenonosis without 
any evidence of tear, and also acromioclavicular joint 
arthritis.  The VA examiner diagnosed left shoulder rotator 
cuff tendonitis.  The VA examiner also opined that it was as 
likely as not that the veteran's left shoulder rotator cuff 
tendonitis was unrelated to his prior military service, and 
that, regardless of prior employment, he would have developed 
a rotator cuff tendonitis.

In a September 2001 addendum report, another VA physician 
indicated that the July 2000 VA examiner did not think that 
the veteran's current symptoms were related to his military 
occupation; the author of the addendum opined  that the 
veteran's symptoms were related to the likely development of 
rotator cuff tendonitis or tendonosis that developed with the 
veteran's age and was likely secondary to the development of 
impingement at his anterior acromion and acromioclavicular 
joint, which occurred commonly with age.  The VA physician 
also noted that the July 2000 VA examiner felt the veteran 
would have developed this rotator cuff tendonitis regardless 
of his previous employment, and did not think that the 
veteran's tendonitis was related to the veteran's occupation 
during military service.

During an August 2004 hearing, the veteran testified that 
pain prevented him from doing any type of overhead activity, 
and that he took medication for pain.

III.  Legal Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above-
cited criteria, the Board finds that there is no basis for a 
grant of service connection for a left shoulder disability.

In this case, pursuant to the Board's November 1999 remand, 
the veteran underwent VA examination by an orthopedist to 
obtain medical information as to the nature and extent of any 
left shoulder disability.  Notwithstanding the in-service 
assessment of bursitis, both the April 2000 and July 2000 VA 
examiners, as well as the September 2001 VA physician, 
diagnosed left shoulder rotator cuff tendonitis after 
reviewing of the veteran's medical records.  Moreover, an MRI 
scan showed rotator cuff tenonosis, and there was additional 
clinical evidence of impingement.  

On the question of medical nexus between current left 
shoulder disability and service, the July VA 2000 examiner 
appeared to find such a relationship unlikely, and the 
September 2001 VA physician attributed the veteran's recent 
development of rotator cuff tendonitis and impingement to the 
veteran's age.  Hence, the only competent medical opinions of  
record on the question of medical essentially rule out a such 
a relationship.  Significantly, neither the veteran nor his 
representative presented or alluded to the existence of any 
contrary medical opinion (i.e., one that would support the 
veteran's assertions as to a nexus between any claimed 
disability and service), despite specifically being asked or 
invited to present or identify such evidence via the RO's 
April 2001 letter.

The Board has considered the veteran's assertions; however, 
as a layperson without the appropriate medical training or 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter, such as whether his current 
disability is, in fact, medically related to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Under these circumstances, the claim on appeal for service 
connection for a left shoulder disability must be denied.  In 
reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 



ORDER

Service connection for a left shoulder disability, claimed as 
bursitis, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


